Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to applicant's Arguments/Remarks filed 03/09/2021. Claims 1-11 and new claims 12-14 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 4-7 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1).
Regarding claim 1, Banerjea et al discloses a radio communication device (figures 1-2, a mobile communications device ) comprising: an operation mode determination circuit (figure 2, a coexistence arbiter logic 230) configured to select an active antenna operation mode (paragraphs 0006, 0024-0025 and 0032, “…a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in part, on an operating mode of the first transceiver and the second transceiver.”); and a controller configured (figure 2,  antenna switching 240) to control an antenna to operate in the selected active antenna operation mode (paragraphs 015, 0025-0026 and 0033 “…selecting the first transceiver for connection to a first antenna and selecting the second transceiver for connection to a second antenna”) ; and wherein the antenna operation mode is any of a plurality of antenna reception patterns or antenna transmission patterns (paragraphs 0024, 0026, 0029).  Although Banerjea et al does not explicitly discloses selecting the active antenna operation mode based on information of a first carrier and information of a second carrier and wherein the first carrier is a first radiofrequency band; wherein the second carrier is a second radiofrequency band,  different from the first radiofrequency band, Banerjea et al discloses “a coexistence arbiter logic configured to select the first transceiver or the second transceiver for connection to the antenna, based, at least in 

Regarding claim 4, and as applied to the claim 1 above,  Banerjea et al  discloses the operation mode determination circuit configured to select an active antenna operation mode for a first antenna based on information of the a carrier (paragraphs 0020-0022, 0025, 0027 and 0032 ); the operation mode determination circuit configured to select an active antenna operation mode for a second antenna based on information of a second carrier(paragraphs 0020-0022, 0025, 0027 and 0032); the controller configured to control the first antenna to operate in the selected first active antenna operation mode (paragraphs 0025 and 0032); and 3the controller configured to 

Regarding claim 5, and as applied to the claim 1 above, Banerjea et al  discloses the operation mode determination circuit configured to select a first active antenna operation mode for a first antenna based on information of a first carrier (paragraphs 0020-0022, 0025 and 0032); the operation mode determination circuit configured to determine select a second active antenna operation mode for a second antenna based on the selected first active antenna operation mode (paragraphs 0020-0022, 0025 and 0032); the controller configured to control the first antenna to operate in the determined selected first active antenna operation mode (paragraphs 0020-0022, 0025 and 0032);; and the controller configured to control the second antenna to operate in the selected second active antenna operation mode(paragraphs 0020-0022, 0025 and 0032).  

Regarding claim 6, and as applied to the claim 1 above, Banerjea et al  discloses the operation mode determination circuit configured to determine one of the information of the first carrier and the information of the second carrier as a carrier for operation mode selection (paragraphs 0016, 0023 and 0032); and the operation mode determination circuit configured to select the active antenna operation mode based on the information of the selected carrier for operation mode selection (paragraphs 0016, 0023 and 0032).  



          Regarding claim 10, and as applied to the claim 7 above, claim 10 is similar in scope to the claim 4 except in “method" form and thus the rejection to claim 4 hereinabove is also applicable to claim 10.

          Regarding claim 11, and as applied to the claim 7 above, claim 11 is similar in scope to the claim 5 except in “method" form and thus the rejection to claim 5 hereinabove is also applicable to claim 11.

Regarding claim 12, and as applied to the claim 1 above,  Banerjea et al  discloses wherein the operation mode determination circuit is configured to select a first operation mode for the first carrier (figure 5, step 510) and a second operation mode for the second carrier (figure 5, step 520); wherein the controller is configured to control the antenna to operate in the first operation mode for the first carrier and to control the antenna to operate in the second operation mode for the second carrier (figure 5, step 540); wherein the first operation mode and the second operation mode are different (paragraphs 0015, 0024-0026 and 0032, BT/WLAN and LTE).  

Regarding claim 13, and as applied to the claim 1 above,  Banerjea et al discloses wherein the operation mode determination circuit is configured to receive and/or send radiofrequency signals for the first carrier on a first radiofrequency band 

Regarding claim 14, and as applied to the claim 13 above,  Banerjea et al discloses wherein a frequency range for the first radiofrequency band and a frequency range for the second radiofrequency band do not overlap (paragraph 0016). 7  
 
3.	Claims 2, 3, 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjea et al (U.S. Patent Pub. # US 2013/0072135 A1) in view of Abuan et al (U.S. Patent Pub. # US 2013/0222515 A1).
Regarding claim 2, and as applied to the claim 1 above,  Banerjea et al  does not discloses wherein the information of the first carrier comprises at least one of an indicator indicating a communication quality using the first carrier, an indicator indicating a throughput using the first carrier, a Channel Quality Indicator of the first carrier, a signal-to-noise ratio of the first carrier, a number of retransmission on the first carrier, a bandwidth of the first carrier, a received signal strength indication of the first carrier, a received signal code power of the first carrier, and a block error rate of the first carrier; and wherein the information of the second carrier comprises at least one of an indicator 
Abuan et al  discloses (figure 2, items 274 and 276 ) an indicator indicating a communication quality, an indicator indicating a throughput using the first carrier, a Channel Quality Indicator of the first carrier, a signal-to-noise ratio of the first carrier, a number of retransmission on the first carrier, a bandwidth of the first carrier, a received signal strength indication of the first carrier, a received signal code power of the first carrier, and a block error rate of the first carrier; and wherein the information of the second carrier comprises at least one of an indicator indicating a communication quality using the second carrier, an indicator indicating 2a throughput using the second carrier, a Channel Quality Indicator of the second carrier, a signal-to-noise ratio of the second carrier, a number of retransmission on the second carrier, a bandwidth of the second carrier, a received signal strength indication of the second carrier, a received signal code power of the second carrier, and a block error rate of the second carrier (paragraphs 0056-0058 and 0086-0087).  
Therefore, it would have been obvious to one ordinary skill in the art at the time invention was made to incorporate a quality indicator in transceiver of Abuan et al in to the transceiver of Banerjea et al to allow to allow the controller of transceiver to easily select the best antenna for communication.  

Regarding claim 3, and as applied to the claim 1 above, Banerjea et al does not disclose the radio communication device further comprising: a control data quality determiner configured to determine a reception quality of control data transmitted by an antenna of the first carrier; the operation mode determination circuit configured to select the active antenna operation mode based on the first carrier if the reception quality of the control data is below a pre-determined threshold. 
Abuan et al discloses the radio communication device further comprising: a control data quality determiner configured to determine a reception quality of control data transmitted by an antenna of the first carrier (paragraphs 0046-0047, 0057-0058); the operation mode determination circuit configured to select the active antenna operation mode based on the first carrier if the reception quality of the control data is below a pre-determined threshold (paragraphs 0061-0065). 
         
	 Regarding claim 8, and as applied to the claim 7 above, claim 8 is similar in scope to the claim 2 except in “method" form and thus the rejection to claim 2 hereinabove is also applicable to claim 8.

          Regarding claim 9, and as applied to the claim 7 above, claim 9 is similar in scope to the claim 3 except in “method" form and thus the rejection to claim 3 hereinabove is also applicable to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649